IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60566
                     USDC No. 4:96-CV-347-S-A


C.D. PICKLE, JR.,

                                           Plaintiff-Appellant,

versus

STEVE PUCKETT, Superintendent, Mississippi
State Penitentiary; ED HARGETT, Superintendent,
Mississippi State Penitentiary; JAMES ANDERSON,
Superintendent, Mississippi State Penitentiary;
ANN LEE,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       --------------------

                           July 14, 1999

Before POLITZ, JOLLY, and DUHÉ, Circuit Judges.

PER CURIAM:*

     C. D. Pickle, Jr. (“Pickle”), Mississippi prisoner # 31459,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

action.   Federal Rule of Appellate Procedure 4(a)(1)(A) requires

that the notice of appeal be filed within 30 days of the entry of

a final judgment in a civil action.   A timely notice of appeal is

a prerequisite to the exercise of jurisdiction by this court.

United States v. Carr, 979 F.2d 51, 55 (5th Cir. 1992); United

States v. Merrifield, 764 F.2d 436, 437 (5th Cir. 1985).

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-60566
                                -2-

     Pickle’s notice of appeal was not timely filed within 30

days of the entry of the district court’s final judgment.   The

last day for filing a timely notice of appeal was August 14,

1998.   Pickle could have delivered his notice of appeal to prison

officials no earlier than August 19, 1998.   Therefore, Pickle’s

appeal is DISMISSED for lack of jurisdiction and his accompanying

motion to compel discovery is DENIED AS MOOT.

     APPEAL DISMISSED; MOTION TO COMPEL DISCOVERY DENIED AS MOOT.